Citation Nr: 1758855	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  17-20 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from August 1946 to February 1967.  He passed away in September 2015.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  Specifically, she contends that the Veteran was exposed to Agent Orange while in service during the Vietnam Era from C-123 or other aircraft known to have sprayed an herbicide agent.  She has also alleged that his service in Korea increased his chances of exposure to Agent Orange.  The Veteran later manifested peripheral T-cell lymphoma (also non-Hodgkin's lymphoma) that was also the immediate cause of his death.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

Service incurrence for certain diseases, including non-Hodgkin's lymphoma, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962, to May 7, 1975, and includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (finding that VA's requirement that a veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307 (a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

Furthermore, an individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent. For purposes of this paragraph, "regularly and repeatedly operated, maintained, or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member on such aircraft.  38 C.F.R. § 3.307 (a)(6)(v).  VA has also established procedures for claims based on exposure to Agent Orange through contaminated C-123 aircraft.  See M21-1, IV.ii.1.H.3.a.

The appellant asserts that the Veteran was exposed to Agent Orange through regular and repeated contact with contaminated C-123 aircraft.  As a result, at issue is whether the Veteran was exposed to herbicides as a result of performing airframe repairs on aircrafts used in spraying tactical herbicides.  However, it is unclear from the Veteran's service personnel records whether he regularly and repeatedly operated, maintained, or served onboard C-123 aircraft or any other contaminated aircraft.  Additionally, because it is not entirely clear from his military records, a finding should be made as to whether he had any service in the Republic of Vietnam.  See November 2016 Statement in Support of Claim, received April 7, 2017.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's medical records that show treatment of his T-cell lymphoma as these records do not appear to be part of his file.

2.  Follow all current development procedures, including contacting the Joint Services Records Research Center (JSRRC) and/or other appropriate sources, for a determination as to whether the Veteran was exposed to C-123 and other aircraft known to have sprayed an herbicide agent pursuant to M21-1, Part IV.ii.1.H.3 and make a formal finding.

3.  Follow all current development procedures, including contacting the JSRRC and/or other appropriate sources, for a determination of whether the Veteran served in Vietnam and make a formal finding.

4.  Follow all current development procedures, including contacting the JSRRC and/or other appropriate sources, for a determination of whether the Veteran served in Korea and was exposed to any herbicides during such service.

All development and responses should be associated with the claims file.

5.  Thereafter, readjudicate the Veteran's claim on appeal.  If the claim is not granted, the Veteran and his representative must be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

